DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 10/20/2022. 
Claims 1, 8 and 15 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Argument A) – The applicant argues, in regards to the nonstatutory double patenting rejection of claims 1-20, that the rejection be held in abeyance (see applicant’s remarks, page 8).
 Response to argument A) – The examiner notes that a complete response to a nonstatutory double patenting rejection is required.  A complete response is either a reply showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer.  Therefore, since a complete response is necessary for further consideration, the rejection should not (emphasis) be held in abeyance (see MPEP 804(I)(B)(1) and 804.02(VI)). As such, the rejection is maintained.

Argument B) - Applicant’s arguments with respect to the 103 rejection of claims 1, 8 and 15 (see Applicant’s remarks; pages 9-11) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states that claims 2-5, 9-12 and 16-19 are allowable based on their dependency upon claims 1, 8 and 15 (see Applicant’s remarks; page 11). The arguments are moot for the same reason discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,554,426 (Patent ‘426).  Although the claims at issue are not identical, they are not patentably distinct from each for the reasons noted below.
In the chart below, the examiner is utilizing independent claim 1 (independent claims 8 and 15 are similar in scope) of the instant application, as exemplary, with independent claim1 of the Patent '426.

Instant Application 17/135472
Patent No. 10,554,426
Claim 1:  A method for notifying recipient collaborators of activities occurring in an online collaboration platform, the method comprising: 

selecting, by a server of the online collaboration platform, a recipient collaborator for notification of an activity occurring on an item in a workspace of the online collaboration platform, wherein the selection is made according to criteria determined based on the workspace in which the activity occurred in the online collaboration platform, and wherein the online collaboration platform is configured to include multiple workspaces, each workspace configured to have multiple items on which activities can be performed by a set of collaborators associated with the workspace;

sending, by the server of the online collaboration platform, the notification of the activity to the recipient collaborator; and 

presenting, by the server of the online collaboration platform, the notification via a user interface of the online collaboration platform to the recipient collaborator, wherein the notification is presented via the user interface among multiple notifications in an order based on detected activity of the user in the workspace, wherein the presenting includes: 

detecting activity of the user in the collaboration environment, 

determining a relevancy of each notification based on detected activity of the user, 

selecting the notifications whose relevancy exceeds a specified threshold to generate selected notifications,
 
determining the order of the selected notifications based on the relevancy, and 

automatically adjusting, by the online collaboration platform, the amount of information to be displayed in the notification.

Claim 1: A computer-implemented method of notifying recipient collaborators of activities occurring in an online collaboration platform, the method comprising: 

selecting, by a processor of a web server hosting the online collaboration platform, a recipient collaborator for notification of an activity occurring on an item in a workspace of the online collaboration platform, wherein the selection is made according to criteria determined based on the workspace in which the activity occurred in the online collaboration platform, and wherein the online collaboration platform is configured to include multiple workspaces, each workspace configured to have multiple items on which activities can be performed by a set of collaborators associated with the workspace; 

sending the notification of the activity to the recipient collaborator based on a relevance of the notification to the recipient collaborator, wherein the relevance is determined based, at least in part, on a first set of activities performed by the recipient collaborator in the online collaboration platform within a first duration before the activity occurred on the item and a second set of activities performed by the recipient collaborator in a second duration before the activity occurred on the item, the second duration being greater than the first duration; and 

presenting the notification via a user interface of the online collaboration platform to the recipient collaborator, wherein the notification is presented via the user interface among multiple notifications in an order, wherein the presenting includes: 

computing a priority rating of each of the notifications based on a pre-defined priority rating explicitly assigned by the recipient collaborator to a type of activity associated with each of the notifications or a pre-defined priority rating explicitly assigned by the recipient collaborator to a user related to the activity, 

selecting the notifications whose priority rating exceeds a specified threshold to generate selected notifications, 

determining the order of the selected notifications based on the priority rating, and 

automatically adjusting, by the online collaboration platform, the amount of information to be displayed in the notification.


As shown above, the comparison between claim 1 of the instant Application and claim 1 of the Patent ‘426 reveals that claim 1 of Patent ‘426 is simply a species of the broader genus claim 1 of the instant Application.  
For example, the only difference between the instant Application and the Patent ‘426 is that the Patent ‘426 not only recites determining a relevancy of a notification in the limitation “based on a relevance of the notification to the recipient collaborator, wherein the relevance is determined based, at least in part, on a first set of activities” but also includes determining a priority rating.
Further, dependent claims 2-7, 9-14 and 16-20 of instant Application are the same as dependent claims 4-12 of the Patent ‘426.

Claim Interpretation
Regarding claims 3-5, 10-12 and 17-19, the claims recite alternative language, i.e. using the term “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6-8, 13-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roger et al. (U.S. 2009/0132651 A1) in view of Ozzie et al. (U.S. 2008/0320025 A1) and Ryan et al. (U.S. 2009/0307605 A1), and further in view of Bargeron et al. (U.S. 2004/0003352 A1). 
Regarding claims 1, 8 and 15, Roger discloses a method for notifying recipient collaborators of activities occurring in an online collaboration platform (see Roger; paragraph 0045 and Abstract), the method comprising:  
selecting, by a server of the online collaboration platform, a recipient collaborator (specialist) for notification of an activity occurring on an item (collaboration page) in a workspace (business project) of the online collaboration platform (see Roger; paragraph 0043; Roger discloses assigning a specialist, i.e. “collaborator”, who is notified when a particular instance of sensitive information/words gets posted on a collaboration page, i.e. “item”, associated with a business project, i.e. “workspace”), wherein the selection is made according to criteria determined based on the workspace (business project) in which the activity occurred in the online collaboration platform, and wherein the online collaboration platform is configured to include multiple workspaces (first and second business projects) (see Roger; paragraph 0043; Roger discloses a plurality of users are set as specialists who are assigned responsibility for monitoring use of respective instances of sensitive information such that each specialist is responsible for a different set of instances. For example, one instance specialist may be associated with sensitive words, i.e. “criteria determined”, associated with a first business project, i.e. “workspace”, while a second specialist would be associated with sensitive words associated with a second business project.  As such, a first and second business project are “multiple workspaces”), each workspace configured to have multiple items (collaboration pages) on which activities can be performed by a set of collaborators associated with the workspace (business project) (see Roger; paragraphs 0043 and 0044; Roger discloses an administrator responsible for all collaboration pages, i.e. “multiple items”, and assigning specialists that are associated with a first or second business project, i.e. “workspaces”.  Activities, such as the posting of sensitive information to the collaboration pages, are tracked/monitored and notifications are sent to the specialist based on the sensitive information that was posted. The sensitive information is associated with each business object.  Since there are multiple collaboration pages and multiple business projects, one of ordinary skill in the art would easily infer that the business projects can have multiple collaboration pages.  This is suggested by the specialist being notified of which collaboration page, i.e. system identifies the collaboration page, the sensitive information was sent to.  In other words, each business project, i.e. “workspace”, can have multiple collaboration pages, i.e. “items”, associated with it, and postings of sensitive information, i.e. “activities”, associated with the business projects can be done by users also associated with the business projects);
sending, by the server of the online collaboration platform, the notification of the activity to the recipient collaborator (specialist) (see Roger; paragraph 0044; Roger discloses a message is sent to the identified specialist, the message includes the identity of instance of sensitive information).
While Rogers discloses sending the notification of the activity to the recipient (see Rogers; paragraph 0044), Rogers does not explicitly teach presenting, by the server of the online collaboration platform, the notification via a user interface of the online collaboration platform to the recipient collaborator, wherein the presenting includes: detecting activity of the user in the collaboration environment, determining a relevancy of each notification based on detected activity of the user, selecting the notifications whose relevancy exceeds a specified threshold to generate selected notifications, and determining the order of the selected notifications based on the relevancy.
In analogous art, Ozzie discloses presenting, by the server of the online collaboration platform, the notification via a user interface (notification pane) of the online collaboration platform to the recipient collaborator (see Ozzie; paragraphs 0026, 0028, 0042, 0047 and 0048 and Figure 3; Ozzie discloses determining the level of relevancy of an event/activity and providing a master list in a notification pane, i.e. “user interface”, where the most/very relevant event/activity appears and somewhat relevant event/activity may be added.  In other words, the most/very relevant event/activity is first on the list and the somewhat relevant event/activity is added and displayed next. Preferences such as other users and type of activity may be used as part of determining the relevancy of the activity/event), wherein the presenting includes:
detecting activity of the user in the collaboration environment (see Ozzie; paragraph 0026; Ozzie discloses a particular action or change, i.e. “activity”), 
determining a relevancy of each notification based on detected activity of the user (see Ozzie; paragraphs 0026 and 0042; Ozzie discloses determining if a particular action or event is relevant or not relevant. For example, a particular action or change might be determined to be "very relevant”, another action or change might be determined to be "somewhat relevant”, and yet another action or change might be determined to be "not relevant".  Such varying levels of relevance may then be used in a variety of ways, including as part of determining how a user might be notified, i.e. “notification”, of relevant actions, events, or changes through one or more user interfaces),
selecting the notifications whose relevancy exceeds a specified threshold to generate selected notifications (see Ozzie; paragraphs 0026 and 0042; Ozzie discloses determining the level of relevancy for an event/activity to be displayed in the notification pane, such as, most relevant, somewhat relevant and less relevant, in which, the most and somewhat relevant notifications are selected and displayed and the less relevant may not be displayed.  For example, the amount, i.e. “specified threshold” of attention the user has paid previously to an activity determines the relevancy, i.e. if the user paid less attention then the notification is less relevant and if the user paid more attention then the notification is more relevant), 
determining the order of the selected notifications based on the relevancy (see Ozzie; paragraphs 0026, 0042 and 0047; Ozzie discloses determining the relevancy and displaying the most relevant notifications, the somewhat relevant notifications are added to the master list of notifications in the notification pane and the less relevant notifications are not displayed.  As such, the “order” of display is the most relevant notifications are displayed then the somewhat relevant notifications are added to the list).
One of ordinary skill in the art would have been motivated to combine Roger and Ozzie because they both disclose features of collaborative group reviewing, and as such are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the feature of notifying relevant activities to a user as taught by Ozzie into the system of Roger in order to provide the benefit of efficiency by allowing the system to only notify the user of activities/events that are relevant to the user instead of being made aware of all activities/events.
While Ozzie discloses “presenting, by the server of the online collaboration platform, the notification via a user interface…”, as discussed above, the combination of Roger and Ozzie does not explicitly disclose wherein the notification is presented via the user interface among multiple notifications in an order based on detected activity of the user in the workspace.
In analogous art, Ryan discloses wherein the notification is presented via the user interface among multiple notifications in an order based on detected activity of the user in the workspace (see Ryan; paragraphs 0038, 0094 and Figure 7; Ryan discloses an activity management module can provide various notifications, i.e. “among multiple notifications”, to members. For example, the activity management module can alert a member regarding who has used (or who has failed to use) the workspace within a specified period of time, i.e. “an order based on detected activity”. An activity panel provides information regarding the various notifications, i.e. “presented via the user interface among multiple notifications”. In other words, the activity panel displays notifications in an order based on who has used the workspace in a specified period of time).
One of ordinary skill in the art would have been motivated to combine Roger, Ozzie and Ryan because they all disclose features of collaborative group reviewing, and as such are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the activity panel feature as taught by Ryan into the combined system of Roger and Ozzie in order to provide the benefit of efficiency by allowing the user to know who has used the workspace and when, as well as, who has failed to use the workspace (see Ryan; paragraph 0038), thus allowing measurement of participation.
While Roger discloses the online collaboration platform (see Roger; Abstract and paragraph 0043) and Ozzie discloses determining relevancy of notifications and displaying particular notifications based on most relevant to somewhat relevant (see Ozzie; paragraphs 0026, 0042, 0047 and 0048), as discussed above, the combination of Roger, Ozzie and Ryan does not explicitly disclose automatically adjusting, by the online collaboration platform, the amount of information to be displayed in the notification.
In analogous art, Bargeron discloses automatically adjusting, by the online collaboration platform, the amount of information to be displayed in the notification (see Bargeron; paragraphs 0065 and 0074; Bargeron discloses instructions on how to display particular information, such as, the most important parts of the information are displayed.  In other words, instruction for only certain parts, i.e. “the amount of information”, to be displayed).
One of ordinary skill in the art would have been motivated to combine Roger, Ozzie, Ryan and Bargeron because they all disclose features of collaborative group reviewing and notification, and as such are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the feature of notification parameter selection as taught by Bargeron into the combined system of Roger, Ozzie and Ryan in order to provide the benefit of efficiency by allowing the system to not only determine relevancy, but to determine which parts of the notifications are most important to the user.
Further, Roger discloses the additional limitations of claim 8, a processor (see Roger; paragraph 0047); and a memory coupled with and readable by the processor and storing therein a set of instructions (see Roger; paragraph 0046).
Further, Roger discloses the additional limitations of claim 15, a non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor (see Roger; paragraph 0046).
Regarding claims 6, 13 and 20, Roger, Ozzie, Ryan and Bargeron discloses all the limitations of claims 1, 8 and 15, as discussed above.  Further, the combination of Roger, Ozzie, Ryan and Bargeron clearly discloses wherein the notification is presented via the user interface among other notifications in an order based on a rule that is configurable by the recipient collaborator (see Ozzie; paragraphs 0026, 0042, 0047 and 0048; Ozzie discloses determining the level of relevancy of an event/activity and providing a master list in a notification pane, where the most relevant event/activity appears first.  Preferences, i.e. “rule”, such as other users and type of activity may be used as part of determining the relevancy of the activity/event).
One of ordinary skill in the art would have been motivated to combine Roger, Ozzie and Bargeron because they all disclose features of collaborative group reviewing, and as such are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the feature of notifying relevant activities to a user as taught by Ozzie into the system of Roger in order to provide the benefit of efficiency by allowing the system to only notify the user of activities/events that are relevant based on preferences of the type of notifications to be displayed.
Regarding claims 7 and 14, Roger, Ozzie, Ryan and Bargeron discloses all the limitations of claims 1 and 8, as discussed above.  Further, the combination of Roger, Ozzie, Ryan and Bargeron clearly discloses wherein the notification is presented via the user interface among other notifications based on a chronological order (see Ozzie; paragraphs 0026, 0042, 0047 and 0048; Ozzie discloses determining the level of relevancy of an event/activity and providing a master list in a notification pane, where the most relevant event/activity appears first, i.e. “chronological order”).
One of ordinary skill in the art would have been motivated to combine Roger, Ozzie, Ryan and Bargeron because they all disclose features of collaborative group reviewing, and as such are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the feature of notifying relevant activities to a user as taught by Ozzie into the combined system of Roger and Ryan in order to provide the benefit of efficiency by allowing the system to only notify the user of activities/events that are relevant to the user instead of being made aware of all activities/events.

Claims 2-5, 9-12 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roger et al. (U.S. 2009/0132651 A1) in view of Ozzie et al. (U.S. 2008/0320025 A1), Ryan et al. (U.S. 2009/0307605 A1) and Bargeron et al. (U.S. 2004/0003352 A1), as applied to claims 1, 8 and 15 above, and further in view of Agilewords, Powerful features yet simple (hereinafter Agilewords).
Regarding claims 2, 9 and 16, Roger, Ozzie, Ryan and Bargeron disclose all the limitations of claims 1, 8 and 15, as discussed above. While Roger discloses workspaces and selecting a recipient collaborator, as discussed above, the combination of Roger, Ozzie, Ryan and Bargeron does not explicitly disclose wherein the workspace is associated with an enterprise and the criteria specifies that the recipient collaborator that is selected is an employee of the enterprise.
In analogous art, Agilewords discloses wherein the workspace is associated with an enterprise and the criteria specifies that the recipient collaborator that is selected is an employee of the enterprise (see Agilewords; page 2 'Company workspaces’ and ‘Delegate administration’; Agilewords discloses company workspaces and a collaborator that may receive notification may be a team lead associated with a department). 
One of ordinary skill in the art would have been motivated to combine Roger, Ozzie, Ryan, Bargeron and Agilewords because they all disclose features of collaborative group reviewing, and as such are within the same environment.  Further, Agilewords would provide another way to setup different workspaces, such as projects, and control access (see Agilewords; page 2 'Company workspaces'). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made to incorporate the feature of tracking progress in workspaces as taught in Agilewords into the combined system of Roger, Ozzie and Ryan in order to provide the benefit of improved performance and scalability by specifying notifications according to departments or teams associated with the workspaces.
Regarding claims 3, 10 and 17, Roger, Ozzie, Ryan and Bargeron disclose all the limitations of claims 1, 8 and 15, as discussed above. While Roger discloses workspaces and selecting a recipient collaborator, as discussed above, the combination of Roger, Ozzie, Ryan and Bargeron does not explicitly disclose wherein, the criteria is determined based on permissions or roles configured for the workspace and wherein the permissions or roles for the workspace are configured by a creator or administrative user of the workspace.
In analogous art, Agilewords discloses wherein, the criteria is determined based on permissions or roles configured for the workspace and wherein the permissions or roles for the workspace are configured by a creator or administrative user of the workspace (see Agilewords; pages 1 and 2, ‘Role Based Collaboration’ and ‘Delegate administration’; Agilewords discloses roles and permissions associated with the workspace, example for different projects.  Further, giving different roles associated with documents in the different projects.  As such, the person who gives the different roles is interpreted as an administrator giving the different roles and/or delegating control.  Further, although not relied upon, Roger also discloses an administrator that is responsible for all collaboration pages assigns users as specialists; see Roger; paragraph 0043; administrator configures the role by assigning the specialists) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen both alternatives).
One of ordinary skill in the art would have been motivated to combine Roger, Ozzie, Ryan, Bargeron and Agilewords because they all disclose features of collaborative group reviewing, and as such are within the same environment.  Further, Agilewords would provide another way to setup different workspaces, such as projects, and control access (see Agilewords; page 2 'Company workspaces'). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made to incorporate the feature of tracking progress in workspaces as taught in Agilewords into the combined system of Roger, Ozzie and Ryan in order to provide the benefit of improved performance and scalability by specifying notifications according to departments or teams associated with the workspaces.
Regarding claims 4, 11 and 18, Roger, Ozzie, Ryan and Bargeron disclose all the limitations of claims 1, 8 and 15, as discussed above. While Roger discloses workspaces and selecting a recipient collaborator, as discussed above, the combination of Roger, Ozzie, Ryan and Bargeron does not explicitly disclose wherein the criteria is determined based on permissions or roles associated with the item on which the activity occurred, wherein the permissions or roles associated with the item are set by, a creator of the item or an administrative user of the workspace and wherein the workspace includes multiple items each having individually configurable permissions or roles.
In analogous art, Agilewords discloses wherein the criteria is determined based on permissions or roles associated with the item (document) on which the activity occurred (see Agilewords; pages 1 and 2 ‘Role Based Collaboration’ and ‘Delegate administration’; Agilewords discloses roles associated with documents for different projects), wherein the permissions or roles associated with the item (document) are set by, a creator of the item or an administrative user of the workspace and wherein the workspace includes multiple items each having individually configurable permissions or roles (see Agilewords; pages 1 and 2, ‘Role Based Collaboration’; Agilewords discloses giving different roles associated with documents in the different projects.  As such, the person who gives the different roles is interpreted as an administrator giving the different roles and/or delegating control.  Further, although not relied upon, Roger also discloses an administrator that is responsible for all collaboration pages assigns users as specialists; see Roger; paragraph 0043; administrator sets the role by assigning the specialists) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the role and administrator alternatives).
One of ordinary skill in the art would have been motivated to combine Roger, Ozzie, Ryan, Bargeron and Agilewords because they all disclose features of collaborative group reviewing, and as such are within the same environment.  Further, Agilewords would provide another way to setup different workspaces, such as projects, and control access (see Agilewords; page 2 'Company workspaces'). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made to incorporate the feature of tracking progress in workspaces as taught in Agilewords into the combined system of Roger, Ozzie and Ryan in order to provide the benefit of improved performance and scalability by specifying notifications according to departments or teams associated with the workspaces.
Regarding claims 5, 12 and 19, Roger, Ozzie, Ryan and Bargeron disclose all the limitations of claims 1, 8 and 15, as discussed above. While Roger discloses workspaces and selecting a recipient collaborator, as discussed above, the combination of Roger, Ozzie, Ryan and Bargeron does not explicitly disclose wherein the notification is presented via the user interface to the recipient collaborator when the recipient collaborator accesses one or more of the workspace or a different workspace.
In analogous art, Agilewords discloses wherein the notification is presented via the user interface to the recipient collaborator when the recipient collaborator accesses one or more of the workspace or a different workspace (see Agilewords; pages 1 and 2, ‘Smart Notifications’ and ‘Activity feed’; Agilewords discloses receiving notifications together with the content they are associated with, therefore if the content is accessed the workspace is accessed.  Further, notifications are shown, for example, of who just changed the document) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “accesses one or more of the workspace” alternative).
One of ordinary skill in the art would have been motivated to combine Roger, Ozzie, Ryan, Bargeron and Agilewords because they all disclose features of collaborative group reviewing, and as such are within the same environment.  Further, Agilewords would provide another way to setup different workspaces, such as projects, and control access (see Agilewords; page 2 'Company workspaces'). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made to incorporate the feature of tracking progress in workspaces as taught in Agilewords into the combined system of Roger, Ozzie and Ryan in order to provide the benefit of improved performance and scalability by specifying notifications according to the user who accesses the workspace.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahlgren et al. (U.S. 2009/0320025 A1) discloses a workspace including a list of alerts.
Hajmiragha (U.S. 6,289,460 B1) discloses remote users performing document management.
Horvitz et al. (U.S. 2004/0128359 A1) discloses making decisions regarding what, when, and how information generated by notification sources should be forwarded.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        12/13/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442